Citation Nr: 1526512	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-04 989	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, adjustment disorder, and mood disorder.

2.  Entitlement to service connection for residuals of a right ankle disability.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran had active duty for training (ADT) from July 12, 2007 to November 22, 2007, and he served on active duty from December 10, 2007 to December 9, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the RO in Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a broken right ankle, and service connection for an acquired psychiatric disorder, including depression and anger.  

The Board considers the Veteran's claim of service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

(The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, adjustment disorder, and mood disorder, is addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran does not have a right ankle disability.  


CONCLUSION OF LAW

The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2010 and September 2010 from the RO to the Veteran, which were issued prior to the RO decision in May 2011.  Additional letters were issued in March 2013 and May 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the issues decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) indicate that the Veteran was seen in December 2007 for complaints of right ankle pain; the assessment was right ankle injury, resolving.  

The Veteran's claim for service connection for residuals of a right ankle injury (VA Form 21-526) was received in June 2010.  Submitted in support of the claim were VA progress notes dated from December 2008 to June 2010.  These records do not reflect any complaints of or treatment for a right ankle disorder.  

Also submitted in support of the Veteran's claim were lay statements from his wife and mother, dated in July 2010, attesting to the fact that the Veteran has suffered from medical problems including a right ankle disorder ever since his discharge from service.  

Received in September 2010 were treatment records from Dr. Charles R. Kershner, dated from January 2009 to April 2009, reflecting treatment for a low back disorder.  These records do not reflect any complaints of or treatment for a right ankle disorder.  Also received in September 2010 were VA progress notes dated from November 2009 to August 2010.  These records do not reflect any complaints of or treatment for a right ankle disorder.  

The Veteran was provided with a VA examination in October 2010, in order to determine whether he had an ankle disorder that was related to military service.  The Veteran indicated that he was doing a PT run when he stepped "wrong" on the right foot; he was told that it was broken; however, a few days later, he was told that it was sprained.  The Veteran indicated that, since then, he has been told that the ankle was actually broken.  He stated that he has not sustained any other injury to the right ankle.  X-ray study of the right ankle did not reveal evidence to suggest acute fracture or dislocation; and no other significant osseous or articular abnormality involving the right ankle was noted.  The examiner reported that the Veteran was status post right ankle injury without residual effect.  The examiner stated that, since there is no diagnosis of a right ankle condition, an opinion was not required.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After review of the evidentiary record, the Board finds that service connection is not warranted for a right ankle disability.  While the STRs reflect that the Veteran complained of a right ankle pain, the STRs are completely silent with respect to any right ankle injury or a chronic right ankle disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right ankle disorder.  In fact, following the October 2010 VA examination, the examiner stated that X-ray study of the right ankle did not reveal evidence to suggest acute fracture or dislocation, and no other significant osseous or articular abnormality involving the right ankle was noted.  The examiner reported that the Veteran was status post right ankle injury without residual effect.  The examiner stated that, since there is no diagnosis of a right ankle condition, an opinion was not required.  Thus, the evidence does not provide objective indications of a diagnosis of a current right ankle disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a current right ankle disorder.  With no medical evidence of a diagnosed right ankle disorder, the analysis ends, and service connection for a right ankle disorder must be denied.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a right ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  

The Board has considered the Veteran's assertions that he has a right ankle disorder related to an incident of service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for a right ankle disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a right ankle disability is denied.  


REMAND

The Veteran maintains that service connection is warranted for PTSD and depression, which he believes developed as a result of active service in Iraq.  It was argued that the Veteran developed PTSD as a result of his fear of hostile active and terrorist activity in Iraq.  Alternatively, the Veteran maintains that he suffers from depression as a result of his chronic back pain due to his service-connected disc disease.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Board notes that, effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran's DD Form 214 reveals that the Veteran was awarded the Global War on Terrorism Service Medal, and the Iraqi Campaign Medal with Campaign Star.  The DD Form 214 also noted that the Veteran served in a designated imminent danger pay area.  Post-service treatment reports reflect that the Veteran was seen for a comprehensive psychiatric evaluation in November 2009, at which time he reported problems with depression, irritability and anger.  It was noted that the Veteran was currently in the National Guard and pending medical review.  The Veteran reported ongoing social isolation.  It was noted that he had some acting out behaviorally with Guard friends when they are under the influence of alcohol.  Following an evaluation, he was diagnosed with adjustment disorder with depression; and mood disorder due to chronic pain.  

The matter at hand appears to turn on whether a diagnosis has been made that conforms to diagnostic criteria, and whether there is a link between his current symptoms and in-service stressors.  The evidence is unclear regarding whether the Veteran has a diagnosis of PTSD or other psychiatric disorder that is related to his in-service experiences.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Submitted in support of the Veteran's claim were two lay statements from his mother and wife, dated in July 2010, attesting to the fact that he has developed depression as a result of his service in the war zone in the Persian Gulf.  The Veteran's wife indicates that he has had problems with anger outbursts and depression ever since his discharge from service.  

In light of the evidence showing current psychiatric diagnoses and the Veteran's contention that his current psychiatric disability is the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder and mood disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); see also McLendon, supra.  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and mood disorder must be remanded for a VA examination and opinion.

The case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for any psychiatric disorder.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After the above-requested development has been completed, the Veteran should be afforded a VA psychiatric examination to assess the nature and etiology of each diagnosed psychiatric disorder.  All indicated studies should be performed, and all findings should be reported in detail.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include to PTSD, depression, adjustment disorder, and/or mood disorder as a result of his military service or any incident therein.  A complete rationale must be given for each opinion expressed, and the bases for all conclusions should be clearly set forth.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements regarding continued problems since military service. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If a benefit sought remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


